          Case 3:21-mc-80077-TSH Document 13 Filed 04/27/21 Page 1 of 2



     VINOD NICHANI (CA SBN 277607)
1    Nichani Law Firm
     111 N. Market Street, Suite 300
2    San Jose, California 95113
     Telephone: (408) 800-6174
3    Facsimile: (408) 290-9802
4    Email: vinod@nichanilawfirm.com

5    DAVID D. LIN (admitted pro hac vice)
     LAUREN VALLI (admitted pro hac vice)
6    LEWIS & LIN, LLC
     77 Sands Street, Sixth Floor
7    Brooklyn, NY 11201
     Telephone: (718) 243-9323
8    Facsimile: (718) 243-9326
     Email: david@iLawco.com
9    Email: lauren@iLawco.com
10   Attorneys for Subpoenaing Parties
     DR. MUHAMMAD MIRZA and
11   ALLIED MEDICAL AND DIAGNOSTIC SERVICES, LLC
12
13                              UNITED STATES DISTRICT COURT

14                           NORTHERN DISTRICT OF CALIFORNIA

15
     DR. MUHAMMAD MIRZA and                          Case No.: 3:21-mc-80077-TSH
16   ALLIED MEDICAL AND DIAGNOSTIC
     SERVICES, LLC,                                  (Case No. 1:20-cv-06329-LGS Pending in
17
                                                     Southern District of New York)
                    Subpoenaing Parties,
18
                                                     [PROPOSED] ORDER ON MOTION TO
19          vs.                                      ENFORCE COMPLIANCE WITH THIRD
                                                     PARTY SUBPOENA
20   YELP, INC.,
                                                     Hearing Information
21                                                   Date: June 3, 2021
                    Subpoenaed Party.
                                                     Time: 10:00 a.m.
22                                                   Courtroom: Via Zoom videoconference
23
24
25          The Court has considered Dr. Muhammad Mirza, MD, and Allied Medical and
26
     Diagnostic Services, LLC’s motion for an order compelling Yelp, Inc. to comply with a third-
27
28

                                                    1
        [PROPOSED] ORDER ON MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA
          Case 3:21-mc-80077-TSH Document 13 Filed 04/27/21 Page 2 of 2




     party subpoena (ECF No. 1) that came before this Court on June 3, 2021. Finding that good
1
2    cause exists, the Motion is GRANTED.

3           IT IS HEREBY FURTHER ORDERED that within fourteen (14) days of entry of this
4
     order, Yelp, Inc. shall produce all documents and things responsive to Request No. 1 of the
5
     Subpoenaing Parties' subpoena to Yelp, Inc.
6
7
            IT IS SO ORDERED.
8
9    DATED: _____________________                        _____________________________
10                                                       HON. THOMAS S. HIXSON
                                                         United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
        [PROPOSED] ORDER ON MOTION TO ENFORCE COMPLIANCE WITH THIRD PARTY SUBPOENA
